DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
Status of the claims:  Claims 1-16 are currently pending.
Priority:  This application claims benefit of 62/183,645 (06/23/2015)
and claims benefit of 62/183,611 (06/23/2015).
RESPONSE TO APPLICANT REMARKS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 6689383) in view of Abdel-Monem et al. (US 7247328), Hoggard (Inor. Chem., 1981, 20, p. 415-420) and further in view of Sundberg et al. (Chemical Reviews, 1974, Vol. 74, No. 4, pages 471-517). 
Determining the scope and contents of the prior art.
Anderson teaches chromium-histidine complexes useful as a nutritional supplement with the improvement of increased absorption in mammals (title; col 2 lines 34-50; claim 1).  Anderson teaches a synthesis example (example 1, col. 4) and describes the chromium 
Abdel-Monem teaches chromium amino acid complexes as animal nutritional supplements (Abstract).  The reference is concerned with the solubility of the complex to provide a bioavailable source of Cr(III) (Id.).  The reference teaches the importance of the preparation process, including pH adjustments and heating (col. 5:63-7:60).  The reference also teaches that chromium picolinate is useful for dietary supplementation (col 2:58-3:7).  Abdel-Monem also teaches nutritional supplements comprising chromium complexes with histidine (claims 4, 8, and 13).  The reference also teaches the importance of pH in the structure of the chromium complex formed (col 4, line 31-32: “if the pH of the solution was>4.0, the binuclear complex was formed”).
Hoggard teaches histidine complexes with chromium(III) including the binuclear complex (p. 416).  The reference describes how the particular reaction conditions alters the species formed and the observed speed of reaction (p. 416, 418).  
Sundberg teaches that the pH and ratio of metal to ligand determines the coordination complex formed with histidine (p. 481 to 486).  Specifically, Sundberg teaches that terdentate anionic histidine-metal complexes dominate above pH 7 and the ratio of the predominant complex of histidine “depends upon the ligand to metal ion ratio, total concentration, and pH” (p. 482, right col).
Ascertaining the differences between the prior art and the claims at issue.
The difference between Anderson and the claims is the presence of chromium-histidine complex isomers that may result from the preparation process.  
Resolving the level of ordinary skill in the pertinent art.
	One of ordinary skill in the art of organic synthesis would be well versed in techniques of forming a variety of metal complexes with a given ligand such as histidine.  One of ordinary skill in the art would consider routine and well within their technical grasp the process of optimizing 
Discussion
An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)

In the instant case, Anderson describes supplemental chromium and the problem of chromium absorption in the gastrointestinal tract which Anderson solves by forming chromium-histidine complexes using techniques well-known in the art (col. 3, line 5, to col 4, line 61).   Anderson and Abdel-Monem teach chromium complexes formulated as a nutritional supplement and the importance of bioavailability of the complex.  Abdel-Monem discusses altering the process including adjusting pH and heating to improve bioavailability (col. 5:63-7:60; col 4:31-
 Similarly, Hoggard teaches that the particular preparation conditions can alter the chromium-histidine complex formed (p. 416, 418).  One of ordinary skill in the art would be motivated to optimize the preparation process identified by Anderson to increase bioavailability of the product.  Based on the teachings of Abdel-Monem and Hoggard, one of ordinary skill in the art would know that altering the preparation steps would produce complexes with different characteristics.  Those of ordinary skill routinely apply such optimization methodology and it is well within their technical grasp.  The instant claims are to a formulation of chromium histidine with certain levels of purity among the isomers formed as determined via HPLC.  The HPLC characteristics are inherent in the complexes and therefore the characteristics would be inherently present in the same product.  Therefore, one of ordinary skill in the art optimizing the bioavailability of the formulation would have a reasonable expectation of success in improving the bioavailability through the techniques taught by Anderson, Abdel-Monem and Sundberg - such as the particular preparation process, including pH, ratios, and heating - and arriving at the claimed invention.
In other words, Anderson teaches that the Cr-His product forms as a complex between a Cr and two His molecules (col 3:26-30) and whose absorption is significantly improved over other Cr complexes (Table 1).  One of ordinary skill in the art would be aware that altering the reaction conditions such as pH, temperature, and time would produce different level of purity and constitution of isomers and result in arriving at the percentages of each of the claimed isomers.  The importance of such parameters is taught by  Abdel-Monem in the context of forming amino acid complexes with Cr(III) (col. 5:63-7:60) and Sundberg where the pH and ratio of metal to ligand determines the coordination complex formed with histidine (p. 481 to 486).  Therefore, one of ordinary skill in the art would be motivated to improve the bioavailability and purity of the Anderson product and follow the routine optimization of the process of forming the complex to produce a more pure form with optimized bioavailability at the very least among the possible isomers indicated by Hoggard.
Regarding the formulation further comprising chromium picolinate, Anderson teaches that chromium picolinate is the most widely used chromium supplement and one of ordinary skill in the art formulating a supplement to provide chromium would reasonably consider it in combination with Anderson’s histidine complex with chromium because they are both for use as a chromium supplement and arrive at the claimed invention.  Regarding the claim language of further comprising at least one carrier, excipient or diluent, Anderson teaches the same formulation (claim 1; col 4) which one of ordinary would have considered and arrive at the claimed invention.  Regarding the claim language relating to free histidine, one of ordinary skill in the art would reasonably consider minimizing impurities in Anderson’s nutritional supplement including minimizing free histidine and such considerations are routine in the art.  
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because varying preparation steps is routinely employed in improving methods of making compounds similar to those claimed here, the application of the same technique is obvious.  
Response
In the response of 9/9/2021, Applicant argues that Anderson’s teaching is to chromium histidine complexes while the instant claims “do not claim chromium histidine” but are instead “directed toward compositions containing chromium histidinate.”  Applicant further alleges that “chromium histidine and chromium histidinate are different compounds” and “the Examiner ignores this.”  
In response to “histidine” vs. “histidinate”, the current record makes clear that Anderson’s product is a molecular complex of chromium and histidine commonly referred to as “chromium histidinate”.  This is also apparent from the instant specification which explicitly refers to the product of Anderson et al. (US 6,689,383) as: “Improved Methods of Making CrHis” and “Chromium histidinate was first made according to the method recited in Example 1 of U.S. Patent No. 6,689,383” (Spec [0127]; emphasis added).  Furthermore, the instant inventor’s declaration (James R. Komorowski 132 declaration of 11/22/2017) states the following referring to “U.S. Patent No. 6,689,383 ("Anderson")” (Decl at 7):  “At the time of the invention, and in consideration of Anderson, one of ordinary skill in the art would have expected that Anderson would have produced a homogenous chromium histidinate composition” (Decl at 8); “I analyzed the products of chromium histidinate compositions produced using Anderson's process with sophisticated analytical processes, I discovered that an isomeric mixture was produced” (Decl at 8).  Thus, all factual evidence of record makes clear that the product of Anderson is also “chromium histidinate” and the unsupported attorney argument is not persuasive.  
Applicant again argues that “There are numerous differences between Anderson and the instant invention” and “these differences are addressed in the instant specification at Table 9 and paragraph [0160], and in the Komorowski Declaration filed November 22, 2017”.  As previously addressed, Table 9 from the instant specification is reproduced below:

    PNG
    media_image1.png
    200
    870
    media_image1.png
    Greyscale

and [0160] from the PGPUB of the instant application:

    PNG
    media_image2.png
    479
    655
    media_image2.png
    Greyscale

Regarding the “numerous differences between Anderson and the instant invention,” nothing of record, including the specification or any declaration, clearly connects these alleged differences to the instant claims – i.e. “CHC1 %”, “CHC2 %”, “CHC3 %” are never defined, specifically referred to, or explicitly connected to the claim language of “chromium histidinate isomer 1”, “chromium histidinate isomer 2”, or “chromium histidinate isomer 3”.  In addition, even if it was inferred that this corresponds to the isomers 1-3 of the claims, the % values are not within the claim scope and would require separation and recombination in ratios measured to arrive at the claimed invention.  Furthermore, the claimed formulation is also defined according HPLC peaks when in a solution at a pH of 5.3 which one of ordinary skill in the art would expect to have an effect on the structure of the complexes.  Thus, Applicant’s argument is not persuasive because nothing of record establishes a difference among the claims and the prior art.
Applicant also argues that “the Examiner has not shown that Abdel-Monem is analogous prior art to Anderson” based on the conclusion that “Abdel-Monem’s teachings have nothing to do with chromium histidinate”.  As detailed above, the argument regarding the Anderson product is not persuasive and is unsupported.  Regardless, Abdel-Monem does teach a molecular complex of chromium and histidine which one of ordinary skill in the art would have considered analogous to Anderson.
Applicant also argues that Abdel-Monem “is a completely different concept, requiring completely different method steps and reaction requirements, etc., for which one of ordinary skill in the art would not look to make modifications to Anderson.”  First, the instant claims are to a product and not a process, thus only the product is being evaluated.  Further, Abdel-Monem is also to Cr supplements, thus one of ordinary skill in the art would readily consider the teaching therein including “different concepts” such as how Cr complexes are affected by altering the reaction conditions such as pH, temperature, and time to produce different levels of purity and constitution of isomers (Abdel-Monem: amino acid complexes with Cr(III) (col. 5:63-7:60).  One of ordinary skill in the art would reasonably consider using such well-known techniques to optimize absorption and arrive at the claimed invention.
Applicant argues that “the Examiner simply conjectures that the claimed chromium histidinate isomer might arise if the skilled artisan tinkered with pH levels”.  This argument is not persuasive.  Anderson teaches “A novel chromium-histidine complex has been prepared which significantly improves absorption capability” (abstract; title; col 2 lines 34-50; claim 1) and the complexation of histidine to the chromium metal ion forms as a multiplex unit (col 3:26-35).  One of ordinary skill in the art would consider investigating the complexes formed to further optimize the absorption capabilities including utilizing well-known techniques such as HPLC, adjusting pH and temperature – as taught by Abdel-Monem, Hoggard, and Sundberg.  For example, Abdel-Monem specifically teaches the success of adjusting the pH to improve the utility (such as absorption) of nutritional supplements comprising chromium complexes with amino acids or picoline (cols 4-5).  Thus, one of ordinary skill in the art would be motivated to optimize the preparation of chromium supplements by altering the preparation process including adjusting the pH as successfully demonstrated by Abdel-Monem and arrive at the claimed formulation.  One of ordinary skill in the art would reasonably consider using such well-known techniques to improve supplements and arrive at the claimed invention.
Applicant also argues that the structures disclosed in Abdel-Monem “is not related to the instantly claimed isomers” and provides drawings of structures that are not currently part of the claims.  Regarding the referred to structures in the argument, the structures were deleted from the claims in an amendment of 4/9/2018 in response to prior art rejections.  Thus, giving the claims their broadest reasonable interpretation requires the remaining limitation of HPLC peaks be used and not to import the deleted claim limitations from the specification.  Nevertheless, Abdel-Monem teaches what one of ordinary skill in the art would expect, that the pH affects the structure of the complex (col 4:31-32: “if the pH of the solution was>4.0, the binuclear complex was formed.”), where the “binuclear complex” is the same as depicted in the structure drawings in the remarks.  Thus, Applicant’s argument is not persuasive as Abdel-Monem suggests modifying the pH and provides a suggestion that the same structure would result. 
Applicant next argues that impermissible hindsight reasoning was applied and that one of ordinary skill in the art would have no reason to modify Anderson.  Anderson teaches “A composition useful as a nutritional supplement comprising a chromium-histidine complex … ” (claim 1) while the instant claims identify the ratio of isomers of the chromium-histidine complex.   MPEP 2112 states “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” citing In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  As in In re Crish, Applicant's claims are to a composition disclosed by the prior art with a characterization of the composition.  Furthermore, one of ordinary skill had a specific motivation 
Anderson and Abdel-Monem teach the importance of bioavailability of the complex while Abdel-Monem discusses altering the process including adjusting pH and heating to improve bioavailability.  In addition, Hoggard teaches that the particular preparation conditions can alter the chromium-histidine complex formed.  One of ordinary skill in the art would be motivated to optimize the preparation process identified by Anderson to increase bioavailability of the product.  Based on the teachings of Abdel-Monem and Hoggard, one of ordinary skill in the art would know that altering the preparation steps would produce complexes with different characteristics.  Those of ordinary skill routinely apply such optimization methodology and it is well within their technical grasp.  
None of Applicant’s arguments are persuasive and this rejection is maintained.
Conclusion
The claims are not in condition for allowance.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639